97 F.3d 1463
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Francis L. WOOD, Plaintiff-Appellant,v.Michael O. POMPEY, M.D.;  Dr. Loeb;  Dr. Lahanas;  Dr.Allen;  Lucy Lion-Duenes, Nurse, Defendants-Appellees.
No. 95-15314.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 13, 1996.

Before:  FLETCHER, BRUNETTI and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Francis Lloyd Wood, a California state prisoner, appeals pro se the district court's summary judgment in favor of state prison officials and medical staff in his 42 U.S.C. § 1983 action alleging the defendants' deliberate indifference to his serious medical needs and retaliation against him for filing frivolous grievances.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm the judgment of the district court for the reasons articulated in its memorandum and order dated January 10, 1995.  The motion for summary affirmance is denied as moot.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3